                                                                                                    ====-=-:-.~--~·7
                                                                      ,, :;::-:;-:;"".:.. ••"'--=::~-
                                                                      \: l1';iJC SDh Y                               !
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------x
                                                                      ·\ DOCUMENT
                                                                         ELECTRONICALLY FILED
                                                                                              \


                                                                                                             Il-
                                                                                                                 I
                                                                        \ DOC#:
VINCENT RICCIARDI,                                                       I DATE FILED:
                                                                         I
                                                                                                           a- IS I~ _I\
                                                                                                        =:====--
                                        Plaintiff,

                       - against -                                                          16-CV-3805 (CM)


METRO POLITAN LIFE INSURANCE
COMPANY, et al.,

                                         Defendants.


--------------------------------------------------x
                                                     OPINION

McMahon, C.J.:

         Plaintiff Vincent Ricciardi 1 brought this action against Defendants Metropolitan Life

Insurance Company ("MetLife"), Morgan Stanley Disability Plan, and Morgan Stanley & Co.,

LLC ("Morgan Stanley") (collectively "Defendants"), challenging their disability benefits

calculation pursuant to the Employee Retirement Income Security Act of 1974 ("ERISA"), 29

U.S.C. § 1001 et seq. (Compl., Dkt. No. 1.)

         Before this Court is Defendants' Motion for Summary Judgment seeking dismissal of

Ricciardi's claim. (Dkt. No. 23.) For the reasons discussed below, Defendants' motion is

DENIED, and the case is remanded to MetLife.




1 Although Plaintiffs name was incorrectly pleaded as "Ricchiardi," the Court will refer to Plaintiff using his correct

name, Ricciardi, throughout this opinion. I have amended the caption as well.

                                                           1
                                                     FACTS

    I.    The Plan Benefits

           Ricciardi is a licensed stock broker. He was employed as a financial advisor by Morgan

Stanley beginning in December 2011. (Compl.              ~    4, Dkt. No. 1.) As part of his employment

package, Ricciardi was a participant in Morgan Stanley's Disability Plan (the "Plan"). (Rule

56.1 Statement of Uncontested Material Facts on Behalf of Defs. Metropolitan Life Insurance

Company, the Morgan Stanley Disability Plan and Morgan Stanley & Co., LLC ("Defs.' 56.1 ")

if~ 1,3, Dkt. No. 21.)
          The Plan is administered by MetLife. (Aff. of Cynthia Broadwater in Supp. of Defs.'

Mot. for Summ. J. ("Broadwater Aff."), No. 23, Ex. A at SPD-000121.2) The Plan covers short-

term disabilities ("STD") and long-term disabilities ("LTD").

           STD benefits are provided by Morgan Stanley. (Id. at SPD-000121.) STD benefits

consist of the "continue[d] base salary or a portion of [the employee's] commissions or incentive

compensation for up to 26 weeks." (Id.) MetLife is responsible for determining whether an

employee is entitled to STD benefits. (Id. at SPD-000122.) However, Morgan Stanley makes all

STD payments directly to the employee. (Id. at SPD-000123.)

           LTD coverage is insured and provided by MetLife. (Id. at SPD-000126.) MetLife also

determines eligibility for LTD benefits. (Id. at SPD-000127.) The Plan's LTD benefits "protect

60 percent of [the employee's] Benefits Eligible Earnings, up to a maximum benefit of $25,000

per month for disabilities." (Id. at SPD-000125.) Disabilities due primarily to mental illness are

covered for a maximum period of up to 24 months. (Id.)




2   For citations to the Broadwater Affidavit, the Court has removed the "MET/RlCCIARDI" text for efficiency.

                                                          2
       LTD benefits are calculated by taking "60 percent of [the employee's] Benefits Eligible

Earnings in effect at the first date of disability offset by Other Income Benefit." (Id. at SPD-

000126; see also id. at COI-00025.)

       "Benefits Eligible Earnings" ("BEE"), the critical value for our purposes, are calculated

at the employee's hire date and then recalculated annually every fall prior to the annual

enrollment process ("annual enrollment"). They consist of the higher of"( 1) Annualized base

pay upon hire or prior to annual enrollment, or (2) [the] prior calendar year's Eligible Pay, which

is [the employee's] actual earnings, including deferred compensation awards in the year paid,

less certain other amounts." (Id. at SPD-000011; see also id. at COI-00029-30.)

       Eligible Pay is "generally, [the employee's] prior year's Form W-2 earnings." (Id.at

SPD-000011 (emphasis added).) Eligible Pay is "the employee's annual gross salary from

Morgan Stanley reflected in [the employee's] Form W-2, less any amounts not related to

performance (such as taxable relocation expenses)." (Id.) Eligible Pay "includes, but is not

limited to: base pay; most bonus payments; incentive compensation; commissions; cash

performance awards; overtime; and premium pay," amongst other things. (Id.; see also id. at

COI-000028-29.) "Eligible Pay does not include: amounts payable as referral fees, relocation

expenses; amounts paid prior to your start date (except prior employer W-2 pay); and certain

bonuses to satisfy a loan," amongst other things. (Id.at SPD-000011 (emphasis added); see also

id. at COI-000029.)

       "Other Income Benefits" are defined as "benefits paid to [the employee] separately from

[the] LTD benefit" including "income received as a result of the same disability and inability to

work for which you are claiming benefits under the disability plan," such as worker's

compensation or other disability benefits. (Id. at SPD-000127.)


                                                 3
        MetLife is the "Claim Reviewer" and "Appeal Reviewer" for both STD and LTD

benefits claims and appeals. (Id. at SPD-000159.) According to the Plan, Reviewers, including

MetLife, have "discretionary authority to interpret and make determinations under the Plans."

The Plan explains, "Any decision made will be effective unless the review is found to be

arbitrary or capricious." (Id. at SPD-000163.)

 II.    The Determination of Ricciardi's LTD Benefits

        Ricciardi was diagnosed with Major Depressive Disorder and Generalized Anxiety

Disorder during a psychiatric evaluation in May 2014. (Id. at CF-000101.) He experienced

"significant symptoms" of depression and anxiety, and was placed on a range of medications to

treat these conditions. (Id.)

        On or around June 4, 2014, Ricciardi contacted MetLife and asked for a leave of absence

from Morgan Stanley, effective May 30, 2014. (Defs.' 56. 1 at ,r 11.) He also asked for STD

benefits, as he was disabled from his job as a financial advisor. (Id; Broadwater Aff. Ex. C at CF-

000411.)

        MetLife approved his request, and Ricciardi received STD benefits through November

26, 2014, which was the maximum benefit period under the Plan. (Defs.' 56.1 at ,r 11;

Broadwater Aff. Ex.Cat CF-000342.)

        On or around October 2014, MetLife began to prepare to transition Ricciardi from STD

benefits to LTD benefits. As part of this process, MetLife contacted Morgan Stanley to ascertain

the specifics of Ricciardi's coverage. (Broadwater Aff. Ex.Cat CF-000762-763). Morgan

Stanley advised MetLife that Ricciardi's "[BEE] in effect just prior to the date of [the] disability

adjusted on the first anniversary of benefit payments and each following anniversary" was

$34,527.20. (Id. at CF-000764.)


                                                 4
       The record reveals that Morgan Stanley sent or otherwise conveyed to MetLife the Plan's

language regarding the formula used to calculate BEE, (id. at CF-0007 64-767), but there is

absolutely no indication in the record that Morgan Stanley explained to MetLife the information

and procedures it used to determine the $34,527.20 number, such as what Ricciardi's base salary

was, what his W-2 earnings were, what deductions were appropriately made from those earnings,

and how it arrived at the Eligible Pay number that it had to compare to his base salary per the

formula in the Plan. The record also does not indicate that anyone from MetLife asked Morgan

Stanley to justify its conclusion that Ricciardi's BEE was $34,527.20 - an especially odd fact,

since Morgan Stanley informed MetLife that Ricciardi's salary included "commission and/or

bonus or other type of pay." (Id.)

       MetLife conducted a "Benefits and Offsets Interview" with Ricciardi on November 7,

2014. During the interview, Ricciardi said that he was receiving $6,000 per month in additional

disability benefits from New York Life Insurance. (Id. at CF-000807.) Nancy Reese ("Reese"),

a long-term disability claims specialist with MetLife, verified that the supplemental policy was

"not an offset [to Eligible Pay] per the plan." (Id. at CF-000809.) The record does not reveal

what, if any, questions were asked about Ricciardi's earnings at Morgan Stanley. Ricciardi was

receiving more than twice as much in monthly disability benefits from an insurance policy as

Morgan Stanley said he was earning, but it does not appear that this rang any alarm bells at

MetLife.

       On November 11, 2014, Ricciardi submitted additional information related to his request

for LTD benefits. (Id. at CF-000325.) On this form, Ricciardi reported that he was receiving

$3,000 per month from New York Life Insurance as of September 2014 - less than what he




                                                 5
originally said, but still approximately the amount of the Ricciardi's monthly BEE as conveyed

by Morgan Stanley to MetLife. (Id.)

          MetLife approved Ricciardi' s LTD request via letter dated November 17, 2014. (Id. at

CF-000295.) In this letter, Reese informed Ricciardi that he was "entitled to receive 60% of

[his] predisability earnings,'' and explained that his exact benefits were "calculated by

multiplying 60% of [his] earnings of $2,877.27 per month resulting in a gross amount of

$1,726.36" per month. (Id. at CF-000296.) Ricciardi's LTD benefit of$1,726.36 per month

became effective on November 28, 2014. (Id.)

III.      Ricciardi's Appeals to MetLife

       A. Ricciardi's First Request for Review

          Needless to say, no financial adviser at an investment bank like Morgan Stanley makes

just $2,800 a month. So Ricciardi sought review ofMetLife's determination.

          On January 5, 2015, Ricciardi contacted MetLife to appeal the $1,726.36 monthly LTD

benefit determination. (Defs.' 56.1116; Broadwater Aff. Ex.Cat CF-000833.) Stephanie

McKinney, the LTD claims specialist who spoke with Ricciardi, wrote in her notes that Ricciardi

had called to "ask about appealing his [benefits] amount." (Id.at CF-000833.) She provided

Ricciardi with MetLife's fax number and "advised that he should send a fax noting he wanted to

appeal." (Id. at CF-000833-834.)

          Ricciardi called MetLife on February 6, 2015 to ask for the fax number again. (Id. at CF-

000849.)

          It seems that he did not send the fax indicating that he wanted to appeal after either of

these two calls.




                                                    6
       But Ricciardi called MetLife again on February 17, 2015, to dispute his benefits

calculation. He spoke with Reese, who advised him to contact the human resources department at

Morgan Stanley to discuss his salary amount. (Id at CF-000849-850.)

       That same day, Ricciardi sent a letter via email to MetLife, challenging the LTD benefits

calculation. (Id. at CF-000263.) MetLife treated this letter as an appeal of the benefits

determination.

       In his appeal letter, Ricciardi wrote that the BEE calculation was too low. He asserted

that "the calculation for benefits should be the average of the last 12 months of BEE prior to

disability (6/1/13-6/1/14)." (Id.) He explained that he had "spoken with Eric at AON Hewitt,

the company that calculates BEEs for Morgan Stanley, as per the benefits center," and that Eric

had advised that Ricciardi's "2013 BEE is $395,805." Ricciardi wrote:

       My average BEE commencing 6/1/13-12/31/13 is $33,000 per month x 7 months
       or $230,886. My BEE of $34,527 for 2014 prorated for 5 months prior to the
       disability period, is $2,877 per month or $14,386. To recapitulate, taking BEE
       average for the past 12 months prior to my disability you get a total of $230,886
       plus $14,386 for a total of $245,272. Using the 60% figure for disability, I am
       owed $147,163 per year or $12,264 per month.

(Id.) Ricciardi asked that MetLife recalculate the LTD benefit amount and mail him the

difference. (Id.) He also told MetLife to call him if they needed additional information. (Id.).

       Ricciardi appears to have been incorrectly told that his 2013 BEE was to be calculated in

the matter set out in his appeal letter; and if the number came from AON Hewitt, then AON

Hewitt was wrong as well. The terms of the Plan called for a BEE the greater of his annualized

base pay on the date of the most recent annual enrollment (sometime in the fall of2013) or his

W-2 income, less certain specific deductions, for the "previous year" - that is, the calendar year

prior to the date when the BEE was calculated (which, since his most recent BEE was calculated



                                                 7
in the fall of 2013, meant his 2012 W-2 income less deductions). Therefore, MetLife was

perfectly justified in ignoring calculation.

       Nonetheless, in response to Ricciardi's letter of February 17, 2015, MetLife reached out

to Morgan Stanley, which confirmed in writing that Ricciardi's BEE was $34,527.20. (Id. at CF-

000220.) The letter did nothing more than confirm the number; it did not explain how Morgan

Stanley calculated that number. There is no indication in the record that MetLife asked Morgan

                                       .
Stanley for any additional documentation or explanation.

        On February 23, 2015, during a call with a MetLife LTD Claims Specialist, Ricciardi

said that he would send in additional information with his payment amount. (Id. at CF-000858).

Nothing in the record suggests that Ricciardi ever submitted this additional documentation.

        On March 6, 2015, MetLife informed Ricciardi that his LTD benefit would not be

adjusted because Morgan Stanley confirmed that the BEE was correct. (Id. at CF-000235.) The

letter said, "Based on the recent review with Morgan Stanley in regard to your [BEE] of

$34,527.20, MetLife has been advised that the above noted amount is correct. Accordingly, there

will not be an adjustment made to your [BEE] on your LTD claim." (Id.)

        MetLife's letter to Ricciardi indicates that MetLife relied entirely on Morgan Stanley for

the calculation of BEE; it did nothing to make any independent calculation of the amount of

Ricciardi's BEE, or to confirm that Morgan Stanley's calculation was correct in accordance with

the terms of the Plan.

    B. Ricciardi Appeals MetLife's Decision

        On March 13, 2015, Ricciardi sent another letter to MetLife, restating his position that

the BEE calculation was "not correct." (Id. at CF-000231; id. at CF-000917). This letter was

treated as an appeal. (Id. at CF-000868.)


                                                 8
          Ricciardi contended that MetLife's calculation was "not correct" according to the

guidelines for the calculation of BEE that he had received from Human Resources at Morgan

Stanley. (Id. at CF-000231.) Ricciardi wrote, "Based upon Morgan Stanley's own guidelines as

stated in ~y letter dated 2/17115, my benefits should be calculated on the GREATER of the 2013

and 2014 BEE. Since my BEE in 2013 was $395,805, that is the number used to calculate the

60% monthly LTD as of November 28, 2014." (Id.)

          Again, Ricciardi misinterpreted the terms of the Plan, which states that the BEE is the

greater of annualized base pay or your prior year's eligible pay - not the greater of the BEE in

the year in which an employee becomes disabled and the BEE in the preceding calendar year.

          During a phone call on March 23, 2015, Reese informed Ricciardi that Christine

Lucchesi ("Lucchesi"), a MetLife appeals specialist, would be handling the appeal. (Id.) Reese

asked Ricciardi if he wanted to submit any additional information for his appeal; Ricciardi said

no "unless the appeal specialist needed W2s." (Id. at CF-000872). Obviously, W-2s were

needed to asses whether the BEE had been calculated correctly, but there is no indication in the

record that MetLife took Ricciardi up on his offer to supply them.

          Lucchesi interviewed Ricciardi in connection with his appeal on March 27, 2015. (Id. at

CF-000887.) Ricciardi told her that he had sent in all his information and asked that MetLife

reach out to him if it needed any additional information before making a decision. (Id.). He also

said that he wanted to submit six pages he had received from Morgan Stanley about his BEE, but

he was not sure ifhe could do so because the information might be confidential. Lucchesi told

Ricciardi that it was likely fine for him to submit the document, because it was for his use. (Id.

at CF-000888.) However, there is no document meeting this description in the administrative

record.


                                                   9
       Lucchesi reached out to her colleague at MetLife, who forwarded Morgan Stanley's

written confirmation that $34,527.20 was the correct BEE number. (Id. at CF-000220.)

       On April 13, 2015, MetLife upheld the benefits amount and denied Ricciardi's appeal of

its initial decision. (Id. at CF-000209.) MetLife wrote:

       Your employer's Human Resources department confirmed on February 27, 2015
       that your BEE for 2014 was $34,527.20 and that was the LTD amount. You also
       indicated in your appeal that you were not disputing the BEE for 2014. You have
       not provided or submitted any information that alters your employer's report of
       your BEE of $34,527.20 for 2014.

       Benefits must be administered in accordance to your employer's Plan, which
       states Predisability Earnings means your [BEE] in effect just prior to the date of
       your disability adjusted on the first anniversary of benefit payments and each
       following anniversary. Therefore, the BEE that was in effect just prior to your
       date of disability of May 30, 2014 was $34,527.20 yearly. Based on our appeal
       review, we have determined that the BEE on your claim is correct.

(Id. at CF-000211.) Again, there is no indication, either in this letter or in the administrative

record, that MetLife performed any independent calculation ofRicciardi's BEE- or that it was

given the data that would have allowed it to do so. MetLife specifically stated that benefits had

to be administered according to the Plan, but expressed no comprehension of what BEE was or

how it was calculated. Nothing in the record suggests that MetLife ever read, let alone

interpreted, the terms of the Plan that described how to calculate BEE.

       Lucchesi was correct about one thing: while under a mistaken understanding about the

terms of the Plan, Ricciardi had indeed indicated that he agreed that this calendar year 2014 BEE

was $34,527. (See Id. at CF-000263.). Unfortunately, Ricciardi's statement only added to the

confusion about the amount of benefits he was due - since under the Plan's terms his '"2014

BEE" as he was referring to it, would have been based on his 2014 salary and calculated in the

fall of2014 - and was irrelevant.



                                                  10
       MetLife advised Ricciardi that he had exhausted his administrative rights and that it

would not consider another appeal. (Id.)

   C. Ricciardi's Second Appeal

       On April 17, 2015, Lucchesi spoke to Ricciardi on the phone. (Ricciardi had not yet

received the April 13 letter described above). Ricciardi asked Lucchese if Morgan Stanley had

given MetLife the "secure statement" that Ricciardi believed he could not give on his own.

Lucchesi said it had not. (Id. at CF-000922.) Lucchesi said that "as a courtesy," if Riccardi had

additional information that might show an error in calculating the BEE, she would review the

information with her Unit Leader, even though Ricciardi's administrative rights had been

exhausted. (Id. at CF-000923.) There is no evidence that MetLife reached out to Morgan

Stanley to inquire about this statement.

       On April 23, 2015, Ricciardi sent a third letter to MetLife. He attached copies of his 2013

and 2014 W-2s (the ones he mistakenly thought were relevant), which reported W-2 wages of

$196,888.76 and $197,377.28, respectively. (Id. at CF-000182-000186.) In this letter, Ricciardi

said that Lucchesi's "statement that I am not disputing the BEE for 2014 is not accurate." He

said that he believed his BEE "number to be used should be a BEE of $295,805." He further

explained:

       A review of my 2013 and 2014 W-2 reported to the Federal Government reveals
       that my wages, tips or other compensation revealed on line 1 was $196,888.76
       and $197,377.28 respectively. It seems obvious that the 2014 calculation, which
       is a reduction by over 90% of the 2013 number on similar gross salary is
       incorrect.

(Id. at CF-000185.) Ricciardi asked that "Morgan Stanley, AON Hewitt, or ... MetLife provide

an explanation ofth[e] gross difference in the computation of the 2013 and 2014 BEE." (Id. at

CF-000186.)


                                                11
        This communication finally seems to have set off alarm bells at MetLife. On May 4,

2015, Lucchesi reached out to AON Hewitt via e-mail and asked for information concerning the

discrepancy between the BEE for 2014 provided by Morgan Stanley of $34,527 and Ricciardi's

2013 and 2014 wages. (/d. at CF-000180.)

        On May 6, 2015, Lucchesi sent a letter to Ricciardi, informing him that he could reach

out to Morgan Stanley for copies of Plan documents, and that concerns in his letter regarding his

BEE would be addressed "under separate cover." (/d. at CF-000179.) MetLife -which had

discretion under the Plan to interpret its terms - did not indicate that it had the slightest

comprehension of what the Plan provided.

        On May 7, 2015 and again on May 12, 2015, Lucchesi sent a follow-up e-mail to AON

Hewitt asking for an update. (/d. at CF-000173-175.) AON Hewitt never responded.

        On May 15, 2015, Ricciardi wrote to Lucchesi, citing language from the Morgan Stanley

Plan describing the BEE calculation and saying that "is not disputed that my BEE (Benefits

Eligible Earnings) for 2013 was $395,805" and that MetLife "must use the 2013 BEE calculated

for the following year of 2014" because he was first disabled on May 30, 2014. (/d. at CF-

000157-158.) He provided no new evidence supporting his statement that his BEE for 2013 was

$395,805, and nothing to indicate that this was "not disputed."

        By May 21, 2015, MetLife still had received no response from AON Hewitt. Lucchesi

decided that she would "allow an additional week" for them to respond. (Id at CF-000966.) As

of May 29, 2015, over a week later, there was still no response. Lucchesi sent additional follow-

up requests on June 5, 2015 and on June 15, 2015. AON Hewitt- for reasons unknown -

remained mute.




                                                  12
       On June 18, 2015, despite having failed to obtain any information from AON Hewitt,

MetLife advised Ricciardi that the April 13, 2015 determination was its final determination. (Id.

at CF-000145.) It said: "We reviewed your letter; however we again confirmed with Morgan

Stanley your benefit for long term disability was correct." (Id.) The language "we again

confirmed with Morgan Stanley" suggests that all MetLife did was ask Morgan Stanley what the

BEE should be; it performed no independent calculation of what the BEE should be under the

terms of the Plan.

       MetLife told Ricciardi that he had exhausted his administrative remedies. (Id. at CF-

000145.)

       On May 22, 2016, Ricciardi filed a claim in this Court pursuant to ERISA challenging

Defendants' benefits determination. Defendants have filed a Motion for Summary Judgment

asking that the Court dismiss with prejudice Ricciardi' s claim that Defendants incorrectly

calculated his BEE and LTD benefits. (Dkt. No. 23.) The Parties agree that Ricciardi exhausted

his administrative remedies under the Plan (i.e., appealing his benefits determination through

MetLife) and that he timely filed in federal court. (See Answer and Affirmative Defenses of

Metropolitan Life Insurance Company, Morgan Stanley Disability Plan and Morgan Stanley &

Co., LLC to the Compl. of Vincent Ricciardi~ 26, Dkt. No. 14; Broadwater Aff. Ex.Cat CF-

000145.)

                                         DISCUSSION

  I.   Summary Judgment Standard

       Summary judgment is granted where all submissions, taken together, show there is "no

genuine dispute as to any material fact" and that the moving party is "entitled to a judgment as a




                                                13
matter oflaw." Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

       The moving party has the burden of demonstrating the absence of a genuine issue of

material fact. Celotex, 477 U.S. at 322-23. A fact is considered "material" if it "affect[s] the

outcome of the suit under the governing law," and there is a "genuine issue" if "the evidence is

such that a reasonable jury could return a verdict for the nonmoving party." Anderson, 477 U.S.

at 248. If the burden of proof at trial would fall on the moving party, its "submissions in support

of the motion must entitle it to judgment as a matter oflaw." Albee Tomato, Inc. v. A.B. Shalom

Produce Corp., 155 F.3d 612,618 (2d Cir. 1998). On the other hand, if the burden of proof

would fall on the nonmoving party, it is sufficient for the party to show that the nonmoving party

"fail[ed] to make a showing sufficient to establish the existence of an element essential to that

party's case." Celotex, 477 U.S. at 322; see also Cordiano v. Metacon Gun Club, Inc., 575 F.3d

199,204 (2d Cir. 2009). If the moving party meets its burden, the nonmoving party must then

"set out specific facts showing a genuine issue for trial" to avoid summary judgment. Anderson,

477 U.S. at 248.

       The court views the evidence in the light most favorable to the nonmoving party.

Mitchell v. City of New York, 841 F.3d 72, 77 (2d Cir. 2016). To raise a genuine issue of

material fact, the nonmoving party's evidence must be more than "mere allegations or denials"

and must "set forth specific facts showing that there is a genuine issue for trial." Anderson, 477

U.S. at 248 (quoting First Nat'l Bank ofAriz. v. Cities Serv. Co., 391 U.S. 253,288 (1968)); see

also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,586 (1986). The

nonmoving party must "set forth significant, probative evidence on which a reasonable fact-

finder could decide in its favor." S.M v. Oxford Health Plans (N. Y.), Inc., 94 F. Supp. 3d 481,


                                                 14
496 (S.D.N.Y. 2015) (quoting Senno v. Elmsford Union Free Sch. Dist., 821 F. Supp. 2d 454,

467-68 (S.D.N.Y. 2011)).

 II.   ERISA Standard of Review

       Employee Retirement Income Security Act of 1974 ("ERISA"), 29 U.S.C. § 1132,

provides that a person denied benefits under an employee benefits plan may challenge that denial

in federal court. See 29 U.S.C. § 1132(a)(l)(B) ("A civil action may be brought ... to recover

benefits due to [the plaintiff] under the terms of his plan, to enforce his rights under the terms of

the plan, or to clarify his rights to future benefits under the terms of the plan."). To proceed with

a claim in federal court, a party must first exhaust administrative remedies. Kennedy v. Empire

Blue Cross and Blue Shield, 989 F.2d 588, 594 (2d Cir. 1993). Exhaustion consists of "only

those administrative appeals provided for in the relevant plan or policy." Id.

       In ERISA motions where a plaintiff challenges the denial of benefits, courts generally

"treat the parties' submissions as cross-motions for summary judgment." Kagan v. Unum

Provident, 775 F. Supp. 2d 659,672 (S.D.N.Y. 2011). A summary judgment motion is a

"vehicle whereby the Court can apply substantive ERISA law to the administrative record."

S.M, 94 F. Supp. 3d at 497 (quoting Gannon v. Aetna Life Ins. Co., No. 05-CV-2160 (JGK),

2007 WL 2844869, at *6 (S.D.N.Y. Sept. 28, 2007)). ERISA itself"does not set out the

applicable standard ofreview for actions challenging benefit eligibility determinations." Fay v.

Oxford Health Plan, 287 F .3d 96, 103 (2d Cir. 2002) (quoting Zuckerbrod v. Phoenix Mut. Life

Ins. Co., 78 F. 3d 46, 49 (2d Cir. 1996)). "Substantive ERISA law determines the proper

standard of review that the Court should apply in reviewing the decision of the plan

administrator, as well as whether the Court can consider materials beyond the administrative

record." Gannon v. Aetna Life Ins. Co., No. 05-CV-2160 (JGK), 2007 WL 2844869, at *6


                                                  15
(S.D.N.Y. Sept. 28, 2007). The Supreme Court has held that "denial of benefits challenged

under [ERISA] is to be reviewed under a de nova standard unless the benefit plan gives the

administrator or fiduciary discretionary authority to determine eligibility for benefits or to

construe the terms of the plan." Fay, 297 F. 3d at 103 (quoting Firestone Tire & Rubber Co. v.

Bruch, 489 U.S. 101, 115 (1989)).

   A. Discretionary Authority and the Arbitrary and Capricious Standard

       Where a plan grants the administrator discretionary authority to determine eligibility

benefits, the court may use a deferential standard of review. See McCauley v. First Unum Life

Ins. Co., 551 F.3d 126, 132 (2d Cir. 2008). Courts have found that the plan language "need not

actually use the words 'discretion' or 'deference' to be effective, but it must be clear ...

language that establishes an objective standard does not reserve discretion, while language that

establishes a subjective standard does." Krauss v. Oxford Health Plans, Inc., 517 F.3d 614, 622

(2d Cir. 2008) (quoting Nichols v. Prudential Ins. Co. ofAmerica, 406 F.3d 98, 108 (2d Cir.

2005)). The administrator "bears the burden of proving that the arbitrary and capricious standard

of review applies." S.M, 94 F. Supp. 3d at 497.

       When deference applies, courts ''will not disturb the administrator's ultimate conclusion

unless it is 'arbitrary and capricious."' Hobson v. Metro. Life Ins. Co., 574 F.3d 75, 82 (2d Cir.

2009) (quoting Pagan v. NYNEX Pension Plan, 52 F.3d 438,441 (2d Cir. 1995)); see also

Firestone, 489 U.S. at 115. An administrator's decision is arbitrary and capricious when it is

"without reason, unsupported by substantial evidence or erroneous as a matter oflaw."

McCauley, 551 F.3d at 132 (quoting Pagan, 52 F.3d at 442). Courts have defined "substantial

evidence" as "evidence that a reasonable mind might accept as adequate to support the

conclusion reached by the administrator"; substantial evidence "requires more than a scintilla but


                                                 16
less than a preponderance." Durakovic v. Bldg. Serv. 32 BJ Pension Fund, 609 F.3d 133, 141

(2d Cir. 2010) (quoting Celardo v. GNY Auto. Dealers Health & Welfare Tr., 318 F.3d 142, 146

(2d Cir. 2003)); see also Sandoval v. Aetna Life and Casualty Ins. Co., 967 F.2d 377,382 (2d

Cir.1995).

       Plan administrators "may exercise their discretion in determining whether a claimant's

evidence is sufficient to support his claim." Roganti v. Metro. Life Ins. Co., 786 F.3d 201,212

(2d Cir. 2015). If the record is underdeveloped, administrators may have to make a "reasonable

effort" to further develop the record. Id. at 313. But administrators are not required to "scour

the countryside in search of evidence to bolster a petitioner's case." Id. (quoting Harrison v.

Wells Fargo Bank, N.A., 773 F.3d 15, 22 (4th Cir. 2014)). In cases where "both the plan

administrator and ... claimant offer rational, though conflicting, interpretations of plan

provisions, the administrator's interpretation must be allowed to control." McCauley, 551 3d at

132 (quoting Pulvers v. First Unum Life Ins. Co., 210 F.3d 89, 92-93 (2d Cir. 2000)).

   B. Conflict of Interest

       A conflict of interest may preclude or limit deferential review. A conflict of interest may

exist when the "entity that administers the plan, such as an employer or an insurance company,

both determines whether an employee is eligible for benefits and pays benefits out of its own

pocket." Metro. Life Ins. Co. v. Glenn, 554 U.S. 105, 108 (2008).

       When there is a demonstrated conflict of interest, the court makes the following

"pertinent" inquiries: ( 1) "whether the determination made by the administrator is reasonable, in

light of possible competing interpretations of the plan" and (2) whether "the evidence shows that

the administrator was in fact influenced by such conflict." McCauley, 551 F.3d at 130 (quoting

Sullivan v. LTV Aerospace & Def Co., 82 F.3d 1251, 1255-56 (2d Cir. 1996)). "If the court


                                                 17
finds that the administrator was in fact influenced by the conflict of interest, the deference

otherwise accorded the administrator's decision drops away and the court interprets the plan de

novo." Id (quoting Sullivan, 82 F.3d at 1256). However, a possible conflict will not alter the

standard of review where the plaintiff has not explained how the conflict impacted the

"reasonableness" of the administrator's decision. McCauley, 551 F.3d at 130.

III.      The Merits.

          There are several issues, including especially structural conflict of interest, that this Court

could discuss at length as part of disposing of this Motion. However, it behooves me - for many

reasons, but principally because this case has been pending for an unconscionable length oftime3

- to go directly to the bottom line.

          Defendants' Motion for Summary Judgment must be denied, and this matter remanded

for full findings of fact, because it could not be more clear, from the deficient administrative

record, that MetLife's determination was made in an arbitrary and capricious manner. Indeed,

MetLife rests its motion on something that may well turn out to be dispositive, but that is

nowhere mentioned in the administrative record and that was never communicated to Plaintiff in

connection with any of his multiple appeals. That alone provides this Court with good reason to

send this matter back for the sort of review that MetLife should have - but did not - give to the

Plaintiff's appeals before denying them.

       A. The Arbitrary and Capricious Standard Applies.

          The Court reviews Ricciardi's claim using the arbitrary and capricious standard.




3 This motion has been pending for a very long time. The judge originally assigned to the matter died while the
motion was pending, and the Clerk of Court made an administrative error and removed the motion from the docket.
I apologize to all parties; as soon as we found the motion we turned to it.

                                                      18
       The Plan clearly provides MetLife with discretionary authority under Firestone Tire &

Rubber Co. v. Bruch. See 489 U.S. 101 at 115. The Plan says: "The administrators and

fiduciaries of Morgan Stanley's benefit plans, including the Reviewers, have discretionary

authority to interpret and make determinations under the Plans. Any decision made will be

effective unless the review is found to be arbitrary or capricious." (Id. Ex. A at SPD-000163.)

Courts have found similar language to warrant deferential review. See, e.g., Zarringhalam v.

United Food & Commercial Workers Int 'l Union Local 1500 Welfare Fund, 906 F. Supp. 2d

140, 156 (E.D.N.Y. 2012); Solomon v. Metro. Life Ins. Co., 628 F. Supp. 2d 519, 527 (S.D.N.Y.

2009); see also Stolarik v. N. Y. Times Co., 323 F. Supp. 3d 523, 541 (S.D.N.Y. 2018).

       Ricciardi does not dispute that the arbitrary and capricious standard applies. (See PL Br.

at 8.) The only issue is whether MetLife exercised the authority it was given, so as to justify

Firestone deference. It did not.

   B. The Administrative Record Suggests that MetLife Acted Arbitrarily and
      Capriciously.

       Nothing in this record makes any sense.

       No one who works at Morgan Stanley, or any other investment bank, in a position like

Plaintiff's makes just over $34,000 a year- unless he is very bad at what he does (in which case,

he would cease to be employed).

       But a great many people at Morgan Stanley, and similar firms, work for a very small

amount of base pay plus either commissions or a bonus or both- generally in amounts that are

many, many multiples of base pay. This is why BEE is calculated as the greater of an

employee's base pay (a largely irrelevant number) or his W-2 income for the prior calendar year,




                                                 19
less certain specified deductions. That formula reflects a truth universally acknowledged: base

pay is a rounding error for employees of a financial services firm like Morgan Stanley.

          Everyone knows that.

          So a sophisticated benefit manger like MetLife knows it too - or should.

          As a result, a representation that a highly paid employee in the financial services sector

has a very low BEE should set off alarm bells for the Reviewer - especially where the Plan

provides for a comparative calculation between a number that is always low and one that is often

high.

          Yet it is undisputed that MetLife never performed its own calculation of the BEE. It

simply relied on what Morgan Stanley told it - a number that seems on its face ridiculously low,

and wildly at variance with Ricciardi's W-2 income in 2013 (the last full year during which he

worked) of $196,888.76. For that matter, Ricciardi's W-2 income for 2014 - a year in which he

worked for only five months - was $197,377.92. Both of those W-2s are in the administrative

record.

          Yet nowhere in the administrative records is there any document or communication

showing how Morgan Stanley calculated Ricciardi's seemingly low BEE. There is no indication

at all that MetLife ever confronted anyone at Morgan Stanley with the W-2s and said, "What

gives here?" There is no indication that anyone at MetLife went back to the Plan language and

said, "OK, Morgan Stanley, what is that $34,527.20 number? His base pay? His W-2 income in

the relevant year less deduction? If the latter, what is his base pay? And were there more

deductions? What is the comparator number?" Nor did MetLife pursue AON Hewitt, Morgan

Stanley's benefits consultant, until it got a clear answer to those questions.




                                                   20
        ERISA requires that the plan administrator provide a "full and fair review" of the

decision to deny the claim. See, e.g., Firestone, 489 U.S. at 113; see also 29 U.S.C. § 1133(2).

This includes considering "any and all pertinent information reasonably available to [it]." Neely

v. Pension Tr. Fund of the Pension, Hospitalization & Benefit Plan of the Elec. Indus., No. 00

CV 2013 (SJ), 2004 WL 2851792, at *8 (E.D.N.Y. Dec. 8, 2004) (citing Grossmuller v. Int'/

Union, United Auto. Aerospace & Agric. Implement Workers ofAm., UA. W., Local 813, 715

F.2d 853 (3d Cir. 1983)). As the Second Circuit has observed, "Under certain circumstances, it

may be arbitrary and capricious for the administrator to reject a claimant's evidence as

inadequate without making a reasonable effort to develop the record further." Roganti, 785 F.3d

at 213. The administrator cannot be "willfully blind" to information that might provide

clarification when evidence suggests there may be a legitimate claim. Harrison, 773 F .3d at 21.
                                                                  '
        By the time Ricciardi reached his third appeal and submitted his W-2 forms, MetLife was

clearly alerted to the discrepancy between Ricciardi's W-2 income -which is his presumptive

Eligible Pay under the Plan - and his wildly lower BEE. All MetLife needed to do was to

obtain some basic information or an explanation. MetLife understood this; it reached out to

AON Hewitt because it had information suggesting that the BEE might be incorrect. But when it

did not obtain any explanation from AON Hewitt, it did not pursue the issue; it simply relied

only on Morgan Stanley's unexplained and unjustified representation about Ricciardi's BEE.

And when it advised Ricciardi about why his appeal was being denied, all it said was it

"confirmed with Morgan Stanley" that the BEE was correct. (See Broadwater Aff. at CF-

000145.) It did not interpret or explain any relevant Plan provision (which is important since

Ricciardi has purported to interpret the Plan); it did not obtain the data needed to perform a BEE

calculation itself.


                                                21
       This is enough to convince the Court that MetLife acted arbitrarily and capriciously in

reviewing Ricciardi's LTD benefit. The fact that the administrative record is so deficient -

Ricciardi's relevant (2012) W-2 is not there; neither is there any explanation of what Ricciardi's

base salary was for 2013, or how Morgan Stanley concluded that $34,527.20 was the correct

BEE - strongly supports just such a conclusion.

       The matter then becomes more complicated when one considers the papers MetLife filed

in support of its Motion for Summary Judgment. In its brief, MetLife argues that its conclusion

is not arbitrary or capricious because, "Ricciardi is seeking to increase his BEE by including as

Eligible Pay a bonus to satisfy a loan, which is explicitly excluded by the Plan's provisions

setting forth what is included in calculating Eligible Pay." (Legal Mem. In Opp. to Defs.'

Metropolitan Life Insurance Company, the Morgan Stanley Disability Plan and Morgan Stanley

& Co., LLC Mot. for Summ. J. ("Pl. Br.") at 1, Dkt. No. 28.) One looks in vain in the

administrative record for support for this statement. Nothing in the administrative record

indicates that: (1) Ricciardi had any sort ofloan (there is no such evidence); (2) Morgan Stanley

calculated Ricciardi's BEE by making a deduction for loan repayments (we have no idea how

Morgan Stanley calculated Ricciardi's BEE); or (3) MetLife ever advised Ricciardi that the

reason it was denying his appeal was that his BEE was unexpectedly low due to the existence of

a loan that he needed to repay (indeed, there is no evidence that MetLife ever looked at the BEE

formula or asked Morgan Stanley to justify its conclusion, which the Reviewer simply adopted

wholesale).

       This Court has looked, over and over again, at the formula for calculating BEE. It is

absolutely true "certain" bonuses that were given to employees so they could pay off loans have

to be deducted from W-2 income when calculating BEE. (See Broadwater Aff. Ex. A. at SPD-


                                                22
000011.) If that were indeed MetLife' s reason for denying Ricciardi' s appeals and if indeed

Ricciardi had a loan, this provision affords an obvious explanation for the massive discrepancy

between Ricciardi's W-2 income and his BEE- so obvious that one would tliink this reason

would have been cited by MetLife when it denied his appeals. It was not. All that MetLife ever

said was that it had checked with Morgan Stanley, and Morgan Stanley insisted that his BEE was

$34,527.20 - ergo, it must be so. Even when MetLife suspected that something might be amiss,

and reached out to AON Hewitt for an explanation of why the BEE was so low, it ultimately

came back to "Morgan Stanley told me so" as the one and only stated justification for denying

Ricciardi's appeals.

       "When determining whether there is an issue of material fact as to whether an

administrator's denial of benefits was arbitrary and capricious, courts look to the reasons

provided by the administrator at the time of the denial." Meidl v. Aetna, Inc., 346 F. Supp. 3d

223 (D. Conn. 2018) (emphasis added); see also Gill v. Bausch & Lomb Supplemental Ret.

Income Plan I, 1 F. Supp. 3d 72, 93 (W.D.N.Y.), aff'd, 594 F. App'x 696 (2d Cir. 2014). "Post

hoc rationalization" is insufficient. Meidl, 346 F. Supp at 223. There can be no question that

this "loan repayment" argument is a post hoc rationalization, one first raised in the context of this

litigation. The fact that MetLife is now relying on an entirely new explanation for its behavior -

one that was never communicated to Plaintiff during the appeals process - reinforces the Court's

conclusion that MetLife acted in an arbitrary and capricious manner in denying Ricciardi's

appeals. The fact that we can locate nothing whatsoever in the administrative record that would

support this ground for decision only makes matters worse.




                                                 23
           I could stop there. But this case just gets "curiouser and curiouser."4

           MetLife' s sudden and unexpected invocation of some sort of loan repayment to justify its

decision has called forth an equally unexpected response from Ricciardi. He has responded to

MetLife's factually unsupported and legally irrelevant argument with a profusion of evidence

that is not contained in the administrative record. (See Affidavit of Vincent Ricciardi in Supp. of

Opp. to Mot. for Summ. J. ("Ricciardi Aff."), Dkt No. 30.)

           Generally, the district court does not consider evidence from outside of the administrative

record. "When reviewing claim denials, whether under the arbitrary and capricious or de

nova standards of review, district courts typically limit their review to the administrative record

before the plan at the time it denied the claim." Halo v. Yale Health Plan, Dir. of Benefits &

Records Yale Univ., 819 F.3d 42, 60 (2d Cir. 2016).

           However, "The decision whether to consider evidence from outside the administrative

record is within the discretion of the district court." Muller v. First Unum Life Ins. Co., 341 F.3d

119, 125 (2d Cir. 2003). In particular, the court may admit additional evidence when there is

"good cause" to do so. Halo, 819 F.3d at 60. One thing that gives rise to "good cause" for

considering dehors the record evidence is the fact that an insurer's claimed reason for denying a

claim was not stated in notices to the claimant. Biomed Pharm., Inc. v. Oxford Health Plans

(NY.), Inc., 831 F. Supp. 2d 651, 658-59 (S.D.N.Y. 2011); see also Juliano v. Health Maint.

Org. of New Jersey, Inc., 221 F.3d 279,288 (2d Cir. 2000). Since it is beyond cavil that MetLife

never told Ricciardi that it was denying his appeal because income on which he was relying

included a "bonus to satisfy a loan," I have "good cause" to consider Ricciardi's additional




4
    Lewis Carroll, Alice's Adventures in Wonderland, 15 (1st ed. 1869).

                                                          24
evidence - evidence that I assume he would have sent to MetLife had he known MetLife was

considering whether loan repayment was deflating his BEE.

           Given the nature of Ricciardi' s evidence, I cannot possibly ignore it, since most of it is

anything but favorable to Ricciardi. It includes his W-2 for the calendar year 2012 -the relevant

W-2 for purposes of calculating his BEE as of the fall of2013 - which shows his W-2 income to

be $206,003.89. That number is slightly higher than, and totally consistent with, his 2013

earnings - and more than six times greater than the $34,520.20 that Morgan Stanley claims is

Ricciardi's 2013 BEE.

          But it also includes evidence about a massive loan, in the amount of $1,466,000, that

Morgan Stanley floated Ricciardi when he came on board in December 2011. Ricciardi provided

the Court with a Promissory Note and admits that he was expected to repay that loan in yearly

payments of $164,111.11 (plus interest) over nine years. (Id. Ex. A.) Moreover, he represents

that he was expected to make those payments" ..... . by way ofyearly bonuses to be paid to me

over that nine year period pursuant to my employment with Morgan Stanley." (Id. at~ 3)

(emphasis added.) A Bonus Agreement was supposedly structured to "provide the future funds

to repay the loan." (Id.) The Bonus Agreement was not included in the new material submitted

by Ricciardi in response to MetLife's motion.

          An annotated copy of the Promissory Note submitted by Ricciardi indicates that he made

his first payment toward the loan on December 2, 2012. (Id. Ex. A.) But one cannot tell, from

his 2012 W-2, whether Ricciardi's total pay for 2012, minus his bonus he received loan payment,

was $41,892, 5 or whether the W-2 income shown on Ricciardi's 2012 W-2 is exclusive of the




5
    Which is more than $34,527.20.

                                                    25
IV.    Remedy

       In an ERISA case reviewed under the arbitrary and capricious standard, "the failure of

the plan administrator or fiduciary to prevail on a motion for summary judgment will result

either in the entry of judgment for the plaintiff ... or in a remand to the plan decision maker."

Maida v. Life Ins. Co. ofN Am., 949 F. Supp. 1087, 1093 (S.D.N.Y. 1997) (internal citations

omitted). If the court cannot find that the Plaintiffs claim "necessarily should have been granted

because ... upon the receipt of additional evidence, a reasonable fiduciary could only have

granted the claim," the case should be remanded. Miller v. United Welfare Fund, 72 F.3d 1066,

1073 (2d Cir. 1995); see also Aitkins ex rel. Casillas v. Park Place Entm 't Corp., No.

06CV4814JFBMLO, 2008 WL 820040, at *20 (E.D.N.Y. Mar. 25, 2008). Indeed, "The normal

procedure for review of ERISA denials that have been found arbitrary and capricious is remand

to the fiduciary for a new eligibility determination." Cook v. New York Times Co. Long-Term

Disability Plan, No. 02 CIV. 9154 (GEL), 2004 WL 203111, at *19 (S.D.N.Y. Jan. 30, 2004). In

particular, "Where the administrative record does not contain evidence that the court finds should

have been considered, the proper result is remand to the Claim Administrator." Peterson v.

Cont 'l Cas. Co., 77 F. Supp. 2d 420, 429 (S.D.N. Y. 1999).

       Obviously, I cannot enter judgment for Ricciardi. The additional evidence that he placed

in the record does not permit it.

       So, I am remanding the case. It is time for MetLife to do its job - which is to provide a

full and fair review of Plaintiffs claim that his BEE is too low.

       Lest MetLife be in any doubt about what is required on remand, let me be clear. MetLife

should find out exactly how Morgan Stanley calculated Ricciardi's BEE. It should be certain that

this information - all of it - is included in the administrative record.


                                                  27
       MetLife should review that calculation against the relevant Plan language. If MetLife is

required to interpret the Plan language in connection with this exercise, it should do so in a

manner that admits of judicial review. Even in light of Firestone deference, a court has a job to

do.

       MetLife must give Plaintiff an opportunity to contest the reasons assigned in support of

Morgan Stanley's calculation and notice of what types of information he might provide in order

to allow MetLife to give his claim a full and fair review. Aitkins., 2008 WL 820040 at *21.

Within 30 days, MetLife should send Ricciardi (or his counsel) a letter that (1) describes the

standard MetLife will use to assess Plaintiffs claim, and (2) advises him of what evidence he

must provide to meet it.

       Plaintiff must then submit to MetLife any additional evidence within 30 days of receipt of

such communication from MetLife. If he fails to comply, MetLife will be fully justified in

relying on the record as accrued, including the additional information from Morgan Stanley.

       Ricciardi's only argument made to this Court appears to be premised on the notion that

the nearly $1.5 million dollar loan he was extended by his new employer in December 2011 is a

forgivable loan, which he believes, means it cannot be deducted from his W-2 income when

calculating Eligible Pay (this I surmise, because Ricciardi does not say very much at all about

why the information he provided is helpful to his cause - fortunately for him, presenting that

information to the court was premature). While I cannot help but predict that MetLife will be

unmoved by this argument, stranger things have happened. In any event, the decision is for

MetLife to make in the first instance, not this Court.

       Finally, MetLife must then make its decision within 30 days of receipt of Plaintiffs

evidence and argument.


                                                 28
       The Parties should provide the court with the status of the remand 60 days and 120 days

after the date of this Order. See, e.g., Dimopoulou v. First Unum Life Ins. Co., 162 F. Supp. 3d

250,263 (S.D.N.Y. 2016). This case will remain on the Court's docket during the remand; if

Plaintiff wishes to challenge MetLife's decision, he should do so by making a motion for

summary judgment in this matter, in reliance on the administrative record. There is no need to

refile portions of that record that are already on file with the Court; only the additions to the

administrative record that result from this remand should be appended to such a motion.




                                                  29
                                       CONCLUSION

       Based on the foregoing, the Court finds that Defendants' Motion for Summary Judgment

is DENIED.

       The Clerk of Court is respectfully directed to remove Dkt No. 23 from the Court's list of

open motions.

Dated: February 15, 2019




                                                                                   Chief Judge

BY ECF TO ALL COUNSEL




                                                   '
